In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Dabiri, J.), dated January 10, 2001, as granted the cross motion of the defendants Sheldon R. Carroll and Sheila Carroll for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that an out-of-possession owner is not liable for injuries sustained at its premises unless it retains control over the premises or is contractually obligated to repair unsafe conditions (see, Angwin v SRF Partnership, 285 AD2d 570, 571; Wilson v Laung Hang Realty Corp., 281 AD2d 414; Rivera v Wood, 276 AD2d 682; Berado v City of Mount Vernon, 262 AD2d 513, 514; Carvano v Morgan, 270 AD2d 222). The defendants Sheldon R. Carroll and Sheila Carroll (hereinafter the defendants), the owners of the premises where the injured plaintiff allegedly fell, made a prima facie showing of their entitlement to summary judgment dismissing the complaint insofar as asserted against them. The plaintiffs failed to raise a triable issue of fact that the defendants either retained control of the premises or were contractually obligated to keep the property in good repair. Accordingly, the Supreme Court properly granted the defendants’ cross motion.
The plaintiffs’ remaining contentions are without merit. S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.